Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-80965-CIV-ALTMAN

  CHOON TAN,

         Plaintiff,
  v.

  JOHN BIRKBECK and
  PITTSBURGH ASSOCIATES LP,

        Defendant.
  _________________________________________/

                           ORDER GRANTING MOTION TO AMEND

  Before the Hon. Roy K. Altman:

         John Birkbeck is a scout for the Pittsburgh Pirates. See Response to Motion to Amend [ECF

  No. 16] at 4. While he was working as a scout in Florida, he got into a car accident with the

  Plaintiff, who sued him for negligence in state court. See Notice of Removal [ECF No. 1] ¶ 2. On

  June 19, 2020, the Defendants, Birkbeck and Pittsburgh Associates LP (Birkbeck’s employer),

  removed this action to federal court. Id.

         The parties agree that, as of that day, this Court had diversity jurisdiction over the case

  because the Defendants are from Ohio and Pennsylvania, respectively, and the Plaintiff is from

  Florida. See Motion to Amend [ECF No. 8] at 6 (“Plaintiff admits that because Defendants

  deprived the state court of the opportunity to rule upon the Motion to Amend [Exhibit 3], diversity

  of citizenship existed at the time of removal.”). Now, however, the Plaintiff has filed a Motion to

  Amend her Complaint, through which she hopes to add two non-diverse Defendants (the “non-

  diverse Defendants”). See generally id. The Defendants oppose the amendment. Because the

  Plaintiff should be permitted to amend her Complaint, the parties are no longer diverse, and the

  case must be remanded.
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 2 of 9



                                             THE FACTS

         The Plaintiff’s state-court Complaint included negligence claims against an entity called

  Pittsburgh Associates of Florida, LLC (“Pittsburgh-Florida”). See Notice of Removal at 3. After

  the Plaintiff filed her Complaint, the Defendants sent her an affidavit from Marcy McGovern—an

  employee of Pittsburgh Associates, LP (one of the two Defendants in this case). In that Affidavit,

  Ms. McGovern attested that “John Birkbeck is not employed by Pittsburgh Associates of Florida,

  LLC.” McGovern Aff. [ECF No. 1-3] ¶ 5. Because of that representation, the Plaintiff withdrew

  her claim against Pittsburgh-Florida and filed an amended complaint that dropped that entity from

  the case. See Notice of Removal ¶ 9.

         Some time later, the Plaintiff realized that, under Florida law, Pittsburgh-Florida could be

  vicariously liable for John Birkbeck’s conduct, even if Birkbeck was only the company’s agent—

  and not its employee. See Mot. at 8; cf. Villazon v. Prudential Health Care Plan, Inc., 843 So. 2d

  842, 852–53 (Fla. 2003) (finding that Florida law holds principals vicariously liable for the actions

  of their agents and noting that “the existence of an agency relationship is normally one for the trier

  of fact to decide”). The Plaintiff also noticed that the McGovern Affidavit, which the Defendants

  attached to their Notice of Removal, never disclaimed any such principal-agent relationship. See

  generally McGovern Aff. Moreover, because McGovern signed the Affidavit in Pennsylvania, the

  Plaintiff thought it possible that McGovern simply did not know about Birkbeck’s work for

  Pittsburgh-Florida. See Mot. at 3.

         After coming to these two realizations, the Plaintiff—still in state court—moved to amend

  her complaint to rejoin Pittsburgh-Florida. See Mot. Ex. 4. At the same time, the Plaintiff served a

  supplemental interrogatory on the Defendant, in which she asked for information about the

  relationship between Pittsburgh-Florida, the Pirates of Florida Inc., and Pittsburgh Associates L.P.

                                                    2
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 3 of 9



  See Mot. Ex. 5. Two days later—before responding to the discovery and before the state court

  could rule on the motion to amend—the Defendants removed the case to this Court. See generally

  Notice of Removal.

         The Plaintiff now asks this Court for leave to rejoin Pittsburgh-Florida, and to add a fourth

  defendant, the Pirates of Florida, Inc., d/b/a the Bradenton Marauders.1 See generally Mot.

                                               THE LAW

         “If after removal the plaintiff seeks to join additional defendants whose joinder would

  destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the

  action to the State court.” 28 U.S.C. § 1447(e). District courts “have broad discretion to decide

  whether, after removal, to permit joinder of a new defendant who would destroy diversity.”

  Hickerson v. Enter. Leasing Co. of Ga., LLC, 2020 WL 3119069, at *4 (11th Cir. June 11, 2020);

  see also Alvarez v. Uniroyal Tire Co., 508 F.3d 639, 641 (11th Cir. 2007) (“Under the Supreme

  Court’s decision in Powerex, a remand for lack of subject matter jurisdiction under § 1447(e),

  which arises post-removal, and a remand for lack of subject matter jurisdiction under § 1447(c),

  which may arise at the time of removal or post-removal, are indistinguishable for purposes of

  determining whether § 1447(d)’s bar to appellate review applies.”).

          Although the Eleventh Circuit has never propounded its own framework for removals

  arising under § 1447(e), the court has cited with approval the test the Fifth Circuit applied in

  Hensgens v. Deer & Co., 833 F.2d 1179, 1182 (5th Cir. 1987). See Hickerson, 2020 WL 3119069,

  at *4. Under that test, district courts should consider four factors in deciding whether to grant leave



  1
   The Pirates of Florida, Inc., is the Florida-based minor league affiliate of the Pittsburgh Pirates.
  Pittsburgh-Florida is the minor league team’s scouting arm. See Resp. at 4–5; Garland Aff. [ECF
  No. 16-1] ¶¶ 6–7. The Defendants concede that both are Florida entities—and that their joinder
  would destroy diversity. Resp. at 5.
                                                    3
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 4 of 9



  to amend:

          (1) “the extent to which the purpose of the amendment is to defeat federal
          jurisdiction,” (2) “whether plaintiff has been dilatory in asking for amendment,” (3)
          “whether plaintiff will be significantly injured if amendment is not allowed,” and
          (4) “any other factors bearing on the equities.”

  Id. (quoting Hensgens, 833 F.2d at 1182).

          In considering “the extent to which the purpose of the amendment is to defeat federal

  jurisdiction,” this Court has said that the “fraudulent joinder doctrine . . . is not the applicable

  standard on the joinder of a non-diverse defendant after removal.” Ibis Villas at Miami Gardens

  Condo Ass’n, Inc. v. Aspen Specialty Ins. Co., 799 F. Supp. 2d 1333, 1337 n.1 (S.D. Fla. 2011)

  (Jordan, J.). In other words, the “answer to the fraudulent joinder inquiry alone is not dispositive

  of a plaintiff’s motives for purposes of post-removal joinder.” Id. (citation omitted). That said,

  while “the fraudulent joinder doctrine is not directly applicable to the post-removal context, it can

  be a relevant factor.” Id. (citation omitted).

          When a removing defendant alleges fraudulent joinder, “the removing party has the burden

  of proving that either: (1) there is no possibility the plaintiff can establish a cause of action against

  the resident defendant; or (2) the plaintiff has fraudulently pled jurisdictional facts.” Crowe v.

  Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997). This burden is a “heavy one.” B, Inc. v. Miller

  Brewing Co., 663 F.2d 545, 549 (5th Cir. Unit A 1981). Indeed, “federal courts are not to weigh

  the merits of a plaintiff’s claim beyond determining whether it is an arguable one under state law.”

  Crowe, 113 F.3d at 1538. “If there is even a possibility that a state court would find that the

  complaint states a cause of action against any one of the resident defendants, the federal court must

  find that joinder was proper and remand the case to state court.” Coker v. Amoco Oil Co., 709 F.2d

  1433, 1440–41 (11th Cir. 1983) (emphasis added).


                                                     4
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 5 of 9



                                              ANALYSIS

         All four of the Hensgens factors weigh strongly in favor of allowing the Plaintiff to

  amend her Complaint here.

         A. The Purpose of the Amendment

         First, on these facts, there is no (plausible) indication that the “purpose of the amendment

  is to defeat federal jurisdiction.” To the contrary, in her Motion, the Plaintiff argues convincingly

  that her decision to drop the non-diverse Defendant (Pittsburgh-Florida) from the state-court case

  was animated, at least in large part, by her lawyer’s legal error. See generally Mot. And the

  Plaintiff’s position makes sense. After all, while the Plaintiff may have doubted the viability of her

  claim against Pittsburgh-Florida, it is undisputed that the Plaintiff always knew Pittsburgh-

  Florida’s citizenship. In other words, the Plaintiff dropped Pittsburgh-Florida from the state-court

  case, even though doing so rendered the state-court parties completely diverse.

         Against this backdrop, the Defendants claim that the Plaintiff’s proposed emendation is

  “fraudulent.” See generally Response. They even attach to their Response an Affidavit from

  Frankie Garland—an employee of the Pittsburgh Pirates—who swears that “Birkbeck has no

  agency or employee relationship” with either of the non-diverse Defendants. Garland Aff. ¶ 4. But

  a defendant may not defeat an (otherwise) properly-pled claim by simply disagreeing with the

  Plaintiff’s account of the facts. We have trials for that. At the pleading stage, a plaintiff need only

  “plausibly suggest an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). And the

  Plaintiff’s allegation that Birkbeck “is part of a joint venture” between the diverse and non-diverse

  Defendants, see Mot. at 1, is not at all implausible. Birkbeck, after all, was acting as a scout for

  the Pittsburgh Pirates in Florida when he crashed into the Plaintiff’s car. See Resp. at 4. It is thus

  certainly “plausible” that the Pirates’ Florida subsidiary and its Florida scouting arm were

                                                    5
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 6 of 9



  somehow involved in his Florida scouting work. Cf. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

  1260 (11th Cir. 2009) (“In evaluating the sufficiency of a plaintiff’s pleadings, we make reasonable

  inferences in Plaintiff’s favor . . . .”). Because there is—at the very least—a “possibility that a state

  court would find that the complaint states a cause of action against any one of the resident

  defendants,” this Court “must find that joinder was proper and remand the case to state court.”

  Coker, 709 F.2d at 1440–41 (emphasis added).

          In either event, the Defendants’ position is belied by the timing of their fraudulent joinder

  arguments. The Defendants, it goes without saying, had every opportunity to challenge the

  Plaintiff’s claims against Pittsburgh-Florida in state court. But, rather than move to dismiss

  Pittsburgh-Florida from the state-court case, the Defendants elected to answer the Plaintiff’s

  Complaint. See State Court Answer [ECF No. 1-2]. Indeed, even in the defenses they proffered in

  their Answer, the Defendants never suggested, as they do now, that the Plaintiff had failed to state

  a viable claim against Pittsburgh-Florida. See id. at 2–3. The Defendants’ objection, then, seems

  rooted—not in any deficiency in the Plaintiff’s proposed amendments—but in their desire to

  litigate this case in federal, rather than in state, court. But the “plaintiff has the right to select the

  forum, to elect whether to sue joint tortfeasors and to prosecute his own suit in his own way to a

  final determination.” Crowe, 113 F.3d at 1538 (citing Parks v. The New York Times Co., 308 F.2d

  474, 478 (5th Cir. 1962)).

          The Defendants also (notably) failed to remove the case before the Plaintiff dismissed

  Pittsburgh-Florida from the Complaint. In their Notice of Removal, they justified their failure to

  remove the case within 30 days of being served with the Complaint—as they were required to do

  under 28 U.S.C. § 1446(b)(2)(B)—by arguing that the case did not become removable until

  Pittsburgh-Florida was dismissed, see Notice of Removal at 3–4; Removal Report [ECF No. 15]

                                                      6
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 7 of 9



  at 3. But, in saying so, the Defendants impliedly recognized that there was nothing fraudulent

  about Pittsburgh-Florida’s inclusion in the original Complaint. Otherwise—if, that is, Pittsburgh-

  Florida’s inclusion had been fraudulent from the beginning—nothing would have prevented the

  Defendants from removing the case within 30 days. And so, if Pittsburgh-Florida’s joinder in the

  original Complaint really had been fraudulent, then the Defendants’ removal would have been

  untimely. See 28 U.S.C. § 1446(b)(2)(B). The Defendants cannot have their cake and eat it too.

  They cannot, in justifying the timeliness of their removal, rely on Pittsburgh-Florida’s (proper)

  presence in the case, see Notice of Removal ¶ 13, and then—when the timeliness of their removal

  is no longer at issue—challenge the propriety of Pittsburgh-Florida’s joinder, see generally Resp.

         B. Delay

         Second, the Plaintiff “has not been dilatory in asking for amendment.” This is not a case

  where the Plaintiff—caught off-guard by the removal—asks for an amendment she had not thought

  of before. Cf. Ibis Villas, 799 F. Supp. 2d at 1335 (noting that the plaintiff “cannot reasonably

  argue that it did not know or should not have known of its potential claims against the brokers and/

  or agents at the time it filed the complaint or before the case was removed”). To the contrary, the

  case’s procedural history suggests that the Plaintiff initially brought a facially-viable claim against

  a non-diverse Defendant, that she then dropped that claim because of a legal error, and that she

  has now (timely) asked the Court for leave to rejoin that same claim against that very same

  Defendant here. This factor, then, likewise tilts in the Plaintiff’s favor.

         C. Prejudice

         Third, the Plaintiff will be severely prejudiced if the Court denies her leave to amend. In

  Ibis Villas, Judge Jordan weighed this factor against the plaintiff because its claims against the

  non-diverse brokers would “not accrue until [the plaintiff’s] proceedings against the insurers have

                                                     7
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 8 of 9



  concluded.” Id. at 1336–37. That is simply not the case here. The Defendants never suggest—nor

  can they—that Tan’s claims against the non-diverse Defendants would not begin to accrue until

  this Court resolves her case against the current Defendants. To the contrary, it seems clear that, if

  the Court were to deny her request for leave, she would have two choices (both bad): either forego

  her claims against the non-diverse Defendants or else sue them separately in state court. In the

  latter scenario, she would have to prosecute—and the civil justice system would have to bear—

  two identical actions, one in state court against the non-diverse Defendants and the second here

  against the current Defendants, at the same time. That tremendously unnecessary (and inefficient)

  duplication of effort might well result in inconsistent rulings—on everything from discovery

  disputes to dispositive motions—and incongruous verdicts. This factor, in sum, weighs heavily in

  favor of remand.

         D. Other Factors

         Fourth, neither party has identified any “other factors” that might tilt the scales one way or

  the other. Nevertheless, the Court feels compelled to say that it would be unjust in the extreme to

  penalize Ms. Tan for her attorney’s error—especially where, as noted, the Defendants had several

  (prior) opportunities to challenge her allegations against Pittsburgh-Florida and chose not to do so.

                                                  ***

         The Plaintiff, in short, shall be permitted to amend her complaint. And, because there is no

  dispute that the proposed amendment would destroy diversity, the case must be remanded for lack

  of subject matter jurisdiction. See Alvarez, 508 F.3d at 641.

         Being fully advised, the Court hereby

         ORDERS AND ADJUDGES that the Motion to Amend [ECF No. 8] is GRANTED as

  follows:

                                                   8
Case 9:20-cv-80965-RKA Document 18 Entered on FLSD Docket 07/09/2020 Page 9 of 9



        1. The Proposed Second Amended Complaint [ECF No. 8-6] is hereby deemed FILED.

        2. The Clerk of Court is directed to REMAND this case to the 15th Judicial Circuit in

           and for Palm Beach County, Florida.

        3. The Clerk of Court shall CLOSE this case. Any pending motions are DENIED AS

           MOOT. All pending deadlines and hearings are TERMINATED.

        DONE AND ORDERED in Fort Lauderdale, Florida this 8th day of July 2020.




                                                    _________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                              9
